NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICHARD ROJAS,                                  No.    18-15692

                Petitioner-Appellant,           D.C. No. 2:15-cv-00933-JJT

 v.
                                                MEMORANDUM*
CHARLES L. RYAN; ATTORNEY
GENERAL FOR THE STATE OF
ARIZONA,

                Respondents-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   John Joseph Tuchi, District Judge, Presiding

                      Argued and Submitted February 9, 2022
                                Phoenix, Arizona

Before: MURGUIA, Chief Judge, GRABER, Circuit Judge, and FITZWATER,**
District Judge.

      Petitioner Richard Rojas timely appeals the district court’s denial of habeas

relief. Petitioner asserts that his 2001 sentencing hearing violated the Supreme



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Sidney A. Fitzwater, United States District Judge for
the Northern District of Texas, sitting by designation.
Court’s decision in Miller v. Alabama, 567 U.S. 460 (2012), and he argues that the

Arizona state court erred in 2015 by denying his Miller claim. Reviewing de novo

the district court’s decision, Demetrulias v. Davis, 14 F.4th 898, 905 (9th Cir.

2021), we affirm.

      Habeas relief is available only if the state court’s decision was contrary to,

or an unreasonable application of, Supreme Court precedent. 28 U.S.C.

§ 2254(d)(1). In conducting our review, we consider only Supreme Court

"precedents as of the time the state court renders its decision." Greene v. Fisher,

565 U.S. 34, 38 (2011) (emphasis and internal quotation marks omitted). We

therefore do not consider Montgomery v. Louisiana, 577 U.S. 190, 206 (2016), or

any other Supreme Court decision that came after the state post-conviction court’s

2015 decision. Nor do we express any view on the merits of Petitioner’s claim, if

considered in light of post-2015 decisions.

      At Petitioner’s sentencing hearing, the judge deliberated between a sentence

of "natural life," Arizona’s term for life without the possibility of release, and a

sentence of life with the possibility of release after 25 years. The sentencing judge

considered many factors, including Petitioner’s age and "miserable childhood," and

concluded that Petitioner warranted a sentence without any form of release.

      For the reasons that we stated in Jessup v. Shinn, No. 18-16820, Op. at 9–14,

the state court here reasonably applied Miller in rejecting Petitioner’s claim.


                                           2
Unlike the mandatory state statutes at issue in Miller, which prohibited

individualized sentencing, Petitioner here received an individualized sentencing

hearing during which the judge considered many factors, including Petitioner’s

youth. The judge nevertheless decided to impose a sentence without any form of

release. As in Jessup, Op. at 12, nothing in the record here suggests that the

precise form of release played any role in the sentencing judge’s discretionary

decision to deny release.

      The state court also reasonably applied Miller in holding that the sentencing

court’s consideration of Petitioner’s youth and "miserable childhood" sufficed to

meet the demands of the Eighth Amendment. Miller overturned state statutes that

mandated life without parole; under those statutes, the sentencing judge had no

discretion whatsoever to consider youth or any other factor. It was reasonable for

the Arizona Supreme Court to interpret Miller’s command that a sentencing judge

consider "how children are different," Miller, 567 U.S. at 480, as being satisfied

when the sentencing judge considered Petitioner’s age and unfortunate childhood

as mitigating circumstances. Indeed, before Montgomery was decided, we

interpreted Miller in a similar fashion. See Bell v. Uribe, 748 F.3d 857, 869–70

(9th Cir. 2014) (rejecting a Miller claim that challenged a sentencing hearing

similar to Petitioner’s); accord United States v. Luong, 610 F. App’x 598, 600 (9th

Cir. 2015) (unpublished) (rejecting a Miller claim because the sentencing court


                                          3
considered the defendant’s "age and the circumstances of his upbringing"); Adams

v. United States, 583 F. App’x 658, 659 (9th Cir. 2014) (unpublished) (rejecting a

Miller claim because the sentencing court considered mitigating circumstances,

including the defendant’s "deplorable childhood").1

      AFFIRMED.




      1
         We cite the unpublished dispositions as illustrative of how reasonable
jurists interpreted Miller at the time, not for their precedential value.

                                         4